DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of group III, figures 5A-5C, claims 1-13 in the reply filed on 3/4/2021 is acknowledged.  The traversal is on the ground(s) that the alleged species are not patentably indistinct and also there is no burden to the examiner because of different embodiments.  This is not found persuasive because as disclosed by the applicant with different embodiments that can be patentable by itself, like group III, the pedal can be mounted to a different location. The search can be different for each group for example for groups I and II, do not need to search for a pedal, which can be detachably mountable to a front wheel and to another element of the vehicle.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “it forms” is not clear, it refers to what element.
Regarding claim 7, the phrase “in their operational orientation relative to that, which these legs would have with the pivot axes lying in a plane parallel to the reference plane” is not clear, what are a plane parallel to the reference plane? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (6,530,589) in view of Catelli (2008/0277901). 
Ma in figures 1-14, disclose a foldable personal vehicle having an operational state and a storage state and having a longitudinal axis lying in a vertical plane of 
Catelli in figures 1-2, 10, 11, disclose a size reducible folding tricycle having two rear legs (12). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ma by further comprising two rear legs disclosed by Catelli in 
 	Regarding claim 2, Ma disclose the steering mechanism further comprises a front rotation member (20) fixedly mounted to a front bar (18), and a pair of bendable right and left cable sections (242, 244) constituting the steering elements, each extending between the front rotation member and the port and so connected thereto that rotation of the port clockwise or counterclockwise causes the port to pull the respective right or left section, and such pulling yields the rotational movement of the front rotation member and subsequently of the front bar.29 ELECTRONICALLY FILED Docket No. 270119US02_446373-TBD  
 	Regarding claim 3, Ma in figure 7, disclose the front bar having an upper portion associated with handlebars (15) and a lower portion associated with the front wheel (11). The upper and lower portions being configured to be locked to each other to behave as a single integral unit steerable by operating the handlebars, and unlocked from each other allowing the lower portion to be steered by a separate steering independently of the upper portion.  
 	Regarding claim 4, Ma in figure 7, disclose the vehicle further comprising a front bar locking clamp (131) for locking the upper portion to an element of the vehicle, which is not movable when in the operational state of the vehicle, to prevent the possibility of rotating the upper portion about the front bar axis by operating the handlebars.  
	Regarding claim 6, Catelli in figure 12, disclose right and left articulation axles (20) for pivotal articulation of the corresponding right and left rear legs of the vehicle relative to the associated right and left rear side surfaces of the body member, about a right and a left rear pivot axis, respectively.  
 	Regarding claim 7, Catelli in figures 2, 5, disclose each of the rear pivot axes is configured to meet at least one of the following requirements. The rear legs form an acute angle with a horizontal reference plane, in the rear view of the vehicle, so as to obtain an increased spacing between the rear legs' distal ends in their operational orientation relative to that, which these legs would have with the pivot axes lying in a plane parallel to the reference plane; or - it forms an acute angle with the plane of symmetry of the vehicle, in the plan view thereof, so that distal ends of the rear legs in their storage orientation are closer to the plane of symmetry than in their operational orientation.30 ELECTRONICALLY FILED Docket No. 270119US02_446373-TBD 
 	Regarding claim 12, Ma, disclose the vehicle is a tricycle convertible into a stroller configured for accommodating a child therein and for preventing, when desired, the child from being able to steer the vehicle.31 ELECTRONICALLY FILED Docket No. 270119US02_446373-TBD  
 	Regarding claim 13, Ma, disclose the rear legs of the vehicle are free of any common elements extending therebetween at locations thereon spaced from the legs' proximal ends, for pivotally connecting the legs to the body member and, optionally, wherein in the storage state of the vehicle each rear leg is coextensive with the body member at least along a majority of their longitudinal dimensions.


Allowable Subject Matter
Claims 5, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618